 .
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case
                                                                                                             FILEi)
                                                                                                              NOV 14 2019
                                         UNITED STATES DISTRICT Co
                                                                                                      CLERK US DISTRICT COUHT
                                            SOUTHERN DISTRICT OF CALIFORNIA                        SOUTHERN DI     J F CALIFORNIA
                                                                                                   BY                      DEPUTY
               UNITED STATES OF AMERICA                              JUDGMENT IN AC ...............,~..,
                                    v.                               (For Offenses Committed On or After November I, 1987)
                  JAVIER ENRIQUE LARA (1)
                                                                        Case Number:        3:19-CR-01807-LAB

                                                                     Craig Joseph Leff
                                                                     Defendant's Attorney
USM Number                          84906-298
• -
THE DEFENDANT:
 1:8J pleaded guilty to count(s)         One of the Information

D      was found guilty on count(s)
       after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                     Count
8: 1326(A), (B) - Removed Alien Found In The United States (Felony)                                                         I




    The defendant is sentenced as provided in pages 2 througb     -----'3'---- of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

D      Count(s)
                  - - - - - - - - - - - - - is                            dismissed on the motion of the United States.

[:8J   Assessment: $100.00


D      JVT A Assessment•: $

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
l:8J No fine                    •    Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON. LARRY ALAN BURNS
                                                                    CHIEF UNITED STATES DISTRICT WDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
DEFENDANT:                 JAVIER ENRIQUE LARA (I)                                                  Judgment - Page 2 of3
CASE NUMBER:               3:19-CR-01807-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 21 months




•      Sentence imposed pursuant to Title 8 USC Section l 326(b ).
 IZl   The court makes the following recommendations to the Bureau of Prisons:
       SAN ANTONIO, TX DESIGNATION




D      The defendant is remanded to the custody of the United States Marshal.

•      The defendant must surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ A.M.                          on
       •     as notified by the United States Marshal.
                                                                   ------------------
       The defendant must surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STA TES MARSHAL




                                                                                                 3:19-CR-01807-LAB
'   . Ao 2458 (CASO Rev. 1/19) Judgment in a Criminal Case
        DEFENDANT:              JAVIER ENRIQUE LARA (l)                                            Judgment - Page 3 of3
        CASE NUMBER:            3:19-CR-01807-LAB

                                                   SUPERVISED RELEASE
     Upon release from imprisonment, the defendant will be on supervised release for a term of:
     3 years


                                         SPECIAL CONDITIONS UF SUPERVISION

       •    Do not enter the United States illegally.

       •    The defendant must not commit another federal, state or local crime.

       II




                                                                                                  3:19-CR-01807-LAB
